DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Applicant's submission filed on November 9, 2021 has been entered.
Claims 1-44, 48-49 and 51-58 are cancelled.
Claim 45 is currently amended.
Claims 45-47, 50 and 59-69 are pending.

Election/Restrictions
Applicant's election with traverse of Group IV, claim 48 in the reply filed on April1, 2020 is acknowledged.  The traversal is on the ground(s) that it would not be an undue burden to examine all of the inventions.  Applicants also state that claim 48 has been cancelled, but that claim 45 has been amended to incorporate the elements of claims 48 and 39, and that they believe that at least claims 43-45, 49-50 and 54-57 read on the elected invention.  This is not found persuasive because there would be an undue burden to search and examine all of the inventions, as stated in the restriction requirement. And upon review of the amended claims, it has been determined that claims 45, 49-50 and 57 read on the elected invention.  Claims 43-44 are drawn to the invention of Group I, and claims 54-56 are drawn to the invention of Group V.
The requirement is still deemed proper and is therefore made FINAL.
Newly submitted claims 66-69 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: the new claims are drawn to a mutated plant, while the elected invention is to a method comprising detecting and selecting a mutated plant.  However, the mutant plant and plant products having increased nicotine levels of the newly submitted claims could be made by a different method, such as by breeding or by gene editing, for example, and it .
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 66-69 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claims 45, 50 and 59-65 are drawn to the elected invention and are examined on the merits.
Claims 46-47, 51-56, 58 and 66-69 are withdrawn as drawn to non-elected inventions.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 45, 50 and 59-65 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 45, and claims 50 and 59-65 dependent thereon, are indefinite in that it’s unclear what is intended by “decreased expression of an NbTF3 nucleotide sequence as compared to a non-mutated control Nicotiana plant, and a mutation in an NbTF3 nucleotide sequence”.  This phrase doesn’t make any sense.  It is unclear how that NbTF3 sequences relate to one another, and how they relate to a 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 45, 50 and 59-65 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
The claims are broadly drawn to a method for increasing nicotine levels in a Nicotiana plant said method involving selecting a target mutated plant from a population of mutant plants using a nucleotide sequence as a primer developed from SEQ ID NO: 4 to amplify regions of the NbTF3 transcription factor from the target mutated Nicotiana plant, which encodes a transcription factor that regulates alkaloid biosynthesis, and selectively breeding the target mutated plant to produce a population of plants having decreased expression of said transcription factor, and suppressing the expression of at least one additional transcription factor that negatively regulates nicotinic alkaloid biosynthesis, and including 
The specification describes a nucleotide sequence of SEQ ID NO: 4 (NbTF3 genomic) as negatively regulating nicotinic alkaloid biosynthesis in Nicotiana plants and showed reduced nicotine levels when subjected to VIGS testing, but not with inverted repeats of segments of the sequence (page 40, [0148]).  Neither the specification nor the art describe primers that will identify NbTF3 mutants having decreased expression, or any nucleotide sequence related to its structure having the same or near similar activity within an alkaloid biosynthetic pathway, and thus cannot supplement any deficiencies of the instant specification.
Alkaloids are found in about 20% of all plant species and are a diverse, large class of compounds, comprising about 12,000 members as of the year 2001 (Facchini, Alkaloid Biosynthesis in Plants: Biochemistry, Cell Biology, Molecular Regulation, and Metabolic Engineering Applications, 52 Annual Review of Plant Physiology and Plant Molecular Biology, 29-66, 2001). 
The specification does not describe a plant having a down regulated NbTF3 gene produced in a population of mutated plants and selected using a primer having a nucleotide sequence from SEQ ID NO: 4, and further having suppressed expression of at least one additional transcription factor that negatively regulates nicotinic alkaloid biosynthesis, and identifying and selecting a population of plants having increased nicotine levels. Applicant has only described reduction of an activity of the NbTF3 transcription factor in Nicotiana by VIGS wherein the result was reduction of leaf nicotine within Nicotiana plants.  The claims are drawn to a method that has not been described in the specification.

Applicants’ arguments filed August 13, 2021 have been fully considered but they are not persuasive.  Applicants argue that written description is provided throughout the specification, which describes increasing nicotine levels by suppressing transcription factors that negatively regulate alkaloid 
The Examiner maintains that the specification does not describe a method of using primers developed from the sequence of SEQ ID NO: 4 to amplify regions of a transcription factor that has decreased expression as a result of mutation, and identifying a target mutated plant comprising mismatches between amplified regions and corresponding regions in the wild-type gene that lead to decreased expression of the transcription factor, and wherein the plant further has suppression of at least one additional transcription factor that negatively regulates nicotinic alkaloid biosynthesis within the target mutated Nicotiana plant, breeding said plant, and selecting a population of mutated Nicotiana plants that have increased nicotine levels and decreased expression of the NbTF3 transcription factor.  The claims encompass selecting for a mutant that results in decreased expression of an NbTF3 transcription factor and increased nicotine levels in a Nicotiana plant, and further suppressing expression of at least one additional transcription factor that negatively regulates nicotinic alkaloid biosynthesis.  However, such a method is not described in the specification. 
Conclusion
	No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 

	 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH F MCELWAIN whose telephone number is (571)272-0802.  The examiner can normally be reached on M-F 8-5 increased flex.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo Zhou can be reached on 571-272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






EFM

/ELIZABETH F MCELWAIN/Primary Examiner, Art Unit 1662